Cochease, J.:
This is an action under sections 164 and 165 of the Agricultural Law (Laws of 1893, chap. 338, as amd. by Laws of 1903, chap. 524, and Laws of 1905, chap. 100) to recover the forfeiture provided in section 37 of said act.*
It is alleged in the complaint “ that the. defendant on or about March 7, 1907, at his place of business in the city of Troy, 27. Y., did expose for sale, offer for sale, and sell an article of food adulterated and misbranded within the meaning of and in violation of sections 164 and 165 of article XI of the Agricultural Law *■' * * in tliat the said defendant did then and there expose for sale, offer for sale, and sell a certain substance or compound as and for lard which was not in fact lardand was an imitation of lard and an adulterated and misbranded article of food within the provisions of the aforesaid sections.”
On the trial-the plaintiff attempted to establish that an agent or clerk of the defendant in his store and in his absence sold as lard a substance which was not lard. It was contended by plaintiff that under a complaint alleging a violation of the statute by the defendant such violation by an agent or servant of the defendant might be established and the. defendant, held liable therefor. The court held otherwise and ruled that such evidence was not admissible under the complaint.
The learned court was'in error. “ It is a rule of pleading that, where a third party seeks to charge a principal with the act of his agent, the complaint may plead the 'act of the agent as such, or plead it as the act of his principal, and unless otherwise provided by the codes or practice acts, it is not necessary, in pleading the act, to aver the fact of .agency, it being sufficient to charge the act as that of the principal,. without disclosing the fact of agency. And the rule that it is sufficient to allege the act of the agent as the act of the principal, without disclosing the fact of agency, is held to be applicable to actions ex delicto, as well as actions ex contractmP (31 Cyc. 1626.)
*675Section 7 of the Agricultural Law contains a provision that “ any person who suffers, permits or allows any violation of the provisions of this chapter by his agent or servant, or in any room or building occupied or controlled by him shall be deemed a principal in such violation and liable accordingly.” It is suggested that this provision changes the rule. That provision, as indicated by the title of the section as expressed in the statute, is simply a rule of evidence. It does not affect the question, of pleading. It was probably intended thereby to prevent a claim that a principal could not be made liable in this class of cases for acts of his agent, and perhaps it was also intended to restrict the liability of the principal to cases where the principal “ suffers, permits or allows ” the act of the agent. But whatever may be the intent of the section it declares expressly that a defendant who thus “ suffers, permits or allows any violation * * * shall he deemed a principalP The section certainly does, not enlarge the liability of the principal beyond the rule of the common law and, therefore, a defendant cannot be' prejudiced by this general form of pleading more than he would be if said section did not exist.
Independently of tliig question of pleading this complaint was established by the evidence on another theory. The statute makes it an offense to “ offer Or expose” for' sale as well as to sell adulterated or misbranded food. The complaint charged both the exposure for sale and the sale. The exposure in violation of the statute consists in having the adultei'ated or misbranded article in stock for- the purposes of sale without actually making such sale. The evidence offered by plaintiff was clearly sufficient to establish such an exposure of an improper article for sale. This act of exposure was not the act of the agent but the personal act of the ■ principal.
The judgment must be reversed and a new trial granted, with costs to the appellant to abide the event.
All concurred, except Smith, P. J., dissenting in opinion.

 Amd. by Laws of 1901, chap. 656.— [Rep.